Order entered September 11, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-12-00639-CR

                          VICENTE BARRUETA, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                         Trial Court Cause No. F11-70647-J

                                       ORDER
      Appellant’s Motion for Rehearing is DENIED.


                                                  /s/   KERRY P. FITZGERALD
                                                        JUSTICE